DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 11/22/2019. The applicant does not submit an Information Disclosure Statement. The applicant does claim Domestic priority to a provisional application dated 04/17/2019. The applicant does not claim Foreign priority.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 9 – 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Apostolides US 2013/0327729.
As per claim 1, A method for managing a supplemental cooling unit, the method comprising: 
receiving, by a computer system, data for a supplemental cooling unit, wherein the data comprises a pressure, a temperature, and a speed; (Apostolides paragraph 0040 discloses, “In certain embodiments, a control module 322 may be programmed for actuating at least one of the first valve 318A, the second valve 318B, or the supplemental pump 304 in association with detecting the existence of a filter triggering condition. For example, activating and/or deactivating the supplemental pump 304 may be performed in response to analyzing a combination of one or more factors such as engine 308 speed (e.g., within a tolerance range at idle speed, full speed, or other operational speeds), engine oil rifle pressure, or fluid temperature. For example, an oil regulator may be disabled if the oil is too thick (i.e., viscosity), and the engine 308 may then run on the high pressure supplied by the supplemental pump 304 to raise the rifle pressure. Likewise, the control module 322 may be programmed to deactivate the supplemental pump 304 as appropriate in accordance with various filter triggering conditions. The control module 322 may include one or more processors or computer systems programmed with software, firmware, or other computer-executable instructions to perform the various functions of the control module 322.”) and 
generating, by the computer system, a set of alerts based on the data for the supplemental cooling unit and a signature in the data. (Apostolides paragraph 0040 discloses, “In certain embodiments, the control module 322 may communicate signals to one or more indicators 342 which reflect the activity or function of different aspects of the control module 322. For example, one such indicator 342 may include a warning light, or an alert graphical display positioned on the console of a vehicle in which the machine 302 is installed.”)
As per claim 2, The method of claim 1, wherein the signature in the data identifies when the set of alerts should be generated based on increases in the pressure, increases in the temperature, and decreases in the speed. (Apostolides paragraph 0028 discloses, “In various embodiments, a filter triggering condition may involve a deviation from a predetermined range for an engine 108 idle speed, a turbo boost pressure, a fuel consumption rate, a waste gate function, or an injection rate, for example. In addition, calculated values such a fuel-to-air ratio can be considered at least part of a filter triggering condition. For example, clogging an air filter in the engine 108 can cause a change in the fuel-to-air ratio, in addition to potentially causing the fuel to increase its soot level.”)
As per claim 3, The method of claim 1, wherein generating, by the computer system, the set of alerts based on the data for the supplemental cooling unit and the signature in the data comprises: generating, by the computer system, a first alert using data and the signature in the data, wherein the first alert indicates a clog in a filter in the supplemental cooling unit. (Apostolides paragraph 0028 discloses, “In various embodiments, a filter triggering condition may involve a deviation from a predetermined range for an engine 108 idle speed, a turbo boost pressure, a fuel consumption rate, a waste gate function, or an injection rate, for example. In addition, calculated values such a fuel-to-air ratio can be considered at least part of a filter triggering condition. For example, clogging an air filter in the engine 108 can cause a change in the fuel-to-air ratio, in addition to potentially causing the fuel to increase its soot level.”)
As per claim 4, The method of claim 3, wherein generating, by the computer system, the set of alerts based on the data for the supplemental cooling unit and the signature in the data further comprises: generating, by the computer system, a second alert using the data and the signature in the data, wherein the second alert provides at least one of a maintenance window for performing maintenance on the supplemental cooling unit or reducing damage to the supplemental cooling unit. (Apostolides paragraph 0061 discloses, “A control module or other data device can be employed to collect, store, and/or analyze data in accordance with one or more of the process steps shown in FIG. 5, for example, as well as in connection with other functions performed in connection with fluid operations and/or maintenance for a machine. In one example, the control module can be used to collect and analyze time-stamp information associated with an event such as an evacuation/refill process performed in connection with an oil reservoir, for example.” The method may give notice based upon a triggering event such as maintenance needed during a particular time and event.)
As per claim 5, The method of claim 4 further comprising: scheduling, by the computer system, maintenance for the supplemental cooling unit in response to generating the second alert. (Apostolides paragraph 0061 discloses, “A control module or other data device can be employed to collect, store, and/or analyze data in accordance with one or more of the process steps shown in FIG. 5, for example, as well as in connection with other functions performed in connection with fluid operations and/or maintenance for a machine. In one example, the control module can be used to collect and analyze time-stamp information associated with an event such as an evacuation/refill process performed in connection with an oil reservoir, for example.” The second alert is not unique as the method may perform an alert based upon an event.)
As per claim 6, The method of claim 4 further comprising: isolating, by the computer system, the supplemental cooling unit in response to generating the second alert. (Apostolides paragraph 0061 discloses, “A control module or other data device can be employed to collect, store, and/or analyze data in accordance with one or more of the process steps shown in FIG. 5, for example, as well as in connection with other functions performed in connection with fluid operations and/or maintenance for a machine. In one example, the control module can be used to collect and analyze time-stamp information associated with an event such as an evacuation/refill process performed in connection with an oil reservoir, for example.” The second alert is not unique as the method may perform an alert based upon an event.)
As per claim 9, The method of claim 1 further comprising: identifying, by the computer system, the signature in the data indicating when a nonconformance mode is present in the supplemental cooling unit, wherein the signature in the data includes values for the pressure, the temperature, and the speed that results in generating the set of alerts. (Apostolides paragraph 0040)
As per claim 10, The method of claim 1, wherein the data is one of a compressor outlet pressure for a compressor in the supplemental cooling unit, the temperature for a refrigerant fluid in the compressor, and the speed at which the compressor operates. (Apostolides paragraph 0040)
As per claim 11, An aircraft management system comprising: 
a computer system; (Apostolides paragraph 0024 discloses, “The control module 122 may include one or more processors or computer systems programmed with software, firmware, or other computer-executable instructions to perform the various functions of the control module 122. The control module 122 may be operatively associated with one or more data transmission devices 132 which may receive and/or store data received or processed by the control module 122. In certain embodiments, the control module 122 may communicate signals to one or more indicators 142 which reflect the activity or function of different aspects of the control module 122.”) and 
a system manager in the computer system, wherein the system manager receives data for a supplemental cooling unit, wherein the data comprises a pressure, a temperature, and a speed, and generates a set of alerts based on the data for the supplemental cooling unit and a signature in the data. (Apostolides paragraph 0040 discloses, “In certain embodiments, a control module 322 may be programmed for actuating at least one of the first valve 318A, the second valve 318B, or the supplemental pump 304 in association with detecting the existence of a filter triggering condition. For example, activating and/or deactivating the supplemental pump 304 may be performed in response to analyzing a combination of one or more factors such as engine 308 speed (e.g., within a tolerance range at idle speed, full speed, or other operational speeds), engine oil rifle pressure, or fluid temperature. For example, an oil regulator may be disabled if the oil is too thick (i.e., viscosity), and the engine 308 may then run on the high pressure supplied by the supplemental pump 304 to raise the rifle pressure. Likewise, the control module 322 may be programmed to deactivate the supplemental pump 304 as appropriate in accordance with various filter triggering conditions. The control module 322 may include one or more processors or computer systems programmed with software, firmware, or other computer-executable instructions to perform the various functions of the control module 322.” And paragraph 0040 discloses, “In certain embodiments, the control module 322 may communicate signals to one or more indicators 342 which reflect the activity or function of different aspects of the control module 322. For example, one such indicator 342 may include a warning light, or an alert graphical display positioned on the console of a vehicle in which the machine 302 is installed.”)
As per claim 12, The aircraft management system of claim 11, wherein the signature in the data is used to identify when the set of alerts should be generated based on increases in the pressure, increases in the temperature, and decreases in the speed. (Apostolides paragraph 0028 discloses, “In various embodiments, a filter triggering condition may involve a deviation from a predetermined range for an engine 108 idle speed, a turbo boost pressure, a fuel consumption rate, a waste gate function, or an injection rate, for example. In addition, calculated values such a fuel-to-air ratio can be considered at least part of a filter triggering condition. For example, clogging an air filter in the engine 108 can cause a change in the fuel-to-air ratio, in addition to potentially causing the fuel to increase its soot level.”)
As per claim 13, The aircraft management system of claim 11, wherein in generating the set of alerts, the system manager generates a first alert using data and the signature in the data, wherein a first alert indicates a clog in a filter in the supplemental cooling unit. (Apostolides paragraph 0028 discloses, “In various embodiments, a filter triggering condition may involve a deviation from a predetermined range for an engine 108 idle speed, a turbo boost pressure, a fuel consumption rate, a waste gate function, or an injection rate, for example. In addition, calculated values such a fuel-to-air ratio can be considered at least part of a filter triggering condition. For example, clogging an air filter in the engine 108 can cause a change in the fuel-to-air ratio, in addition to potentially causing the fuel to increase its soot level.”)
As per claim 14, The aircraft management system of claim 13, wherein in generating the set of alerts, the system manager generates a second alert using the data and the signature in the data, wherein the second alert indicates that maintenance should be performed on the supplemental cooling unit. (Apostolides paragraph 0061 discloses, “A control module or other data device can be employed to collect, store, and/or analyze data in accordance with one or more of the process steps shown in FIG. 5, for example, as well as in connection with other functions performed in connection with fluid operations and/or maintenance for a machine. In one example, the control module can be used to collect and analyze time-stamp information associated with an event such as an evacuation/refill process performed in connection with an oil reservoir, for example.” The method may give notice based upon a triggering event such as maintenance needed during a particular time and event.)
As per claim 15, The aircraft management system of claim 14, wherein the system manager schedules maintenance for the supplemental cooling unit in response to generating the second alert. (Apostolides paragraph 0061 discloses, “A control module or other data device can be employed to collect, store, and/or analyze data in accordance with one or more of the process steps shown in FIG. 5, for example, as well as in connection with other functions performed in connection with fluid operations and/or maintenance for a machine. In one example, the control module can be used to collect and analyze time-stamp information associated with an event such as an evacuation/refill process performed in connection with an oil reservoir, for example.” The second alert is not unique as the method may perform an alert based upon an event.)
As per claim 16, The aircraft management system of claim 14, wherein the system manager isolates the supplemental cooling unit in response to generating the second alert. (Apostolides paragraph 0061 discloses, “A control module or other data device can be employed to collect, store, and/or analyze data in accordance with one or more of the process steps shown in FIG. 5, for example, as well as in connection with other functions performed in connection with fluid operations and/or maintenance for a machine. In one example, the control module can be used to collect and analyze time-stamp information associated with an event such as an evacuation/refill process performed in connection with an oil reservoir, for example.” The second alert is not unique as the method may perform an alert based upon an event.)
As per claim 19, The aircraft management system of claim 11, wherein the system manager identifies the signature in the data indicating when a nonconformance mode is present in the supplemental cooling unit, wherein the signature in the data includes values for at least one of the pressure, the temperature, or the speed that results in generating the set of alerts. (Apostolides paragraph 0040)
As per claim 20, The aircraft management system of claim 11, wherein the data is one of a compressor outlet pressure for a compressor in the supplemental cooling unit, the temperature for a refrigerant fluid in the compressor, and the speed at which the compressor operates. (Apostolides paragraph 0040)

Allowable Subject Matter
Claims 7, 8, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666